UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7460



WILBUR LEON MARTIN, JR.,

                                             Petitioner - Appellant,

          versus

CHESAPEAKE CITY JAIL; ATTORNEY GENERAL OF THE
COMMONWEALTH OF VIRGINIA,

                                            Respondents - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk.    William T. Prince, Magistrate
Judge. (CA-96-468-2)


Submitted:   January 14, 1997             Decided:   January 28, 1997


Before HALL and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


Wilbur Leon Martin, Jr., Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying his

motion for appointment of counsel and dismissal of all criminal

charges. We dismiss the appeal for lack of jurisdiction because the

order is not appealable. This court may exercise jurisdiction only

over final orders, 28 U.S.C. § 1291 (1994), and certain interlocu-
tory and collateral orders, 28 U.S.C. § 1292 (1994); Fed. R. Civ.

P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541
(1949). The order here appealed is neither a final order nor an

appealable interlocutory or collateral order.

     We deny a certificate of appealability and dismiss the appeal
as interlocutory. Appellant's motions for trial and for collection

of fees after his release are denied. We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid

the decisional process.




                                                         DISMISSED




                                2